                                                                                USDC SDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC #: _________________
 ----------------------------------------------------------------------- X      DATE FILED: 6/24/2021
                                                                         :
 CHESAPEAKE BAY PROPERTIES, INC., d/b/a                                  :
 MINNEFORD MARINA,                                                       :
                                                                         :      1:21-cv-3305-GHW
                                                 Plaintiff,              :
                                                                         :     NOTICE OF INITIAL
                              -against-                                  :   PRETRIAL CONFERENCE
                                                                         :
 CHARLES FUNICELLO, JOSE MALDONADO,                                      :
 JOSEPH VACCARO,                                                         :
                                                                         :
                                                 Defendants.             :
                                                                         :
 ---------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

           In the order scheduling the initial pretrial conference in this matter, the parties were directed

to submit a joint letter via ECF and to email a joint proposed Case Management Plan and

Scheduling Order to Chambers by no later than June 23, 2021. Dkt. No. 10. The Court has not

received the parties’ submissions. The parties are directed to submit their joint letter via ECF and to

email their joint proposed Case Management Plan to Chambers forthwith, and in no event later than

June 25, 2021.

           Plaintiff is directed to serve a copy of this order on Defendants and to retain proof of

service.

           SO ORDERED.

 Dated: June 24, 2021                                         _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
